Citation Nr: 9916847
Decision Date: 03/17/99	Archive Date: 06/24/99

DOCKET NO. 95-27 086               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico 

THE ISSUE 

Entitlement to an increased evaluation for a left shoulder
condition, currently rated as 20 percent disabling. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Patrick J. Costello, Counsel 

INTRODUCTION

The veteran had active military service from September 1943 to
March 1946.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from a November 1994 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO), in San
Juan, the Commonwealth of Puerto Rico, that denied the veteran's
claim for an increased evaluation for a left shoulder disability.

REMAND

In 1997, the Board issued a decision on the merits of the veteran's
claim. Board Decision, September 17, 1997. In that decision, the
Board found that the evidence did not support the veteran's claim
for an increased evaluation. The veteran was notified of that
decision and he appealed it to the United States Court of Veterans
Appeals (hereinafter the Court). The Court, in [redacted], found 
the Board's decisionlacking in that a discussion of DeLuca v. Brown, 
8 Vet. App. 202(1995), was not accomplished. As such, the Court remanded 
the claimto the Board for additional development and discussion.

In the appeal before us, the veteran's left shoulder may be
classified under limitation of motion. Moreover, the veteran has
claimed that his disability induces pain and discomfort. Therefore,
based on the instructions given by the Court in DeLuca, and again
endorsed by the Court via its Remand for this case based on the
Appellee's Motion for Remand and to Stay Further Proceedings, the
effect of pain on the veteran's disability must be discussed.

To ensure that the VA has met its duty to assist the claimant in
developing the facts pertinent to the claim, the case is REMANDED
to the RO for the following development:

2 - 

1. The RO should schedule the veteran for an orthopaedic
examination; said examination should be conducted, if possible, by
a physician who has not previously seen or treated the veteran. All
necessary tests should be conducted, such as range of motion
studies and strength tests, and the examiner should review the
results of any testing prior to completion of the report. [It is
recommended that x-ray films of the veteran's left shoulder be
accomplished.] The RO should request that the examining
orthopaedist and the radiologist render diagnoses of all current
pathology of the left shoulder found to be present and provide a
comprehensive report, including a complete rational for all
conclusions reached.

The report of the orthopaedic examination should include a
description of the effect, if any, of the veteran's pain on the
function and movement of the shoulder. Specifically, the examiner
should provide complete and detailed answers in the examination
report to the following questions, which are directed toward
matters expressly for consideration under 38 C.F.R. 4.40 and 4.45
(1998). In responding to the following questions, it is requested
that the examiner comment on the disability resulting from the
residuals of the service- connected injury.

(a) What is the extent of limitation on the ability of the veteran
to perform the normal working movements of the left shoulder with
normal excursion, strength, speed, coordination, and endurance? It
is essential that the examination on which ratings are based
adequately portray the anatomical damage, along with the

- 3 -

functional loss, with respect to all of these elements. See 38
C.F.R. 4.40 (1998).

(b) Is any functional loss of the left shoulder due to pain, and is
it supported by adequate pathology and evidenced by the visible
behavior of the claimant undertaking the motion? See 38 C.F.R. 4.40
(1998).

(c) Is there any evidence of disuse of the left shoulder and, if
so, what is the nature of that evidence, e.g., atrophy, the
condition of the skin, absence of normal callosity or the like? See
38 C.F.R. 4.40 (1998).

(d) Is there less movement than normal in the left shoulder and, if
so, is it due to crepitus, ankylosis, limitation or blocking,
adhesions, tendon-tie-up, contracted scars, a combination of some
or all of these, or some other cause? See 38 C.F.R. 4.45 (1998).

(e) Is there weakened movement of the left shoulder and, if so, is
it due to muscle injury, disease or injury of peripheral nerves,
divided or lengthened tendons, some combination of some or all of
these, or some other cause? See 38 C.F.R. 4.45 (1998).

(f) Is there evidence of excess fatigability of the left shoulder?
See 38 C.F.R. 4.45 (1998).

(g) Is there evidence of incoordination of, or impaired ability to
execute skilled movements smoothly by, the left shoulder and, if
so, is this the result of pain? See 38 C.F.R. 4.45 (1998).

4 - 

(h) Does the veteran have post-traumatic arthritis at the left
shoulder?

The claims folder and this Remand must be made available to the
examiner for review prior to the examination. The results proffered
by the examiners must reference the complete claims folders and any
inconsistent past diagnoses given. Also, it is requested that the
results of the examinations be typed or otherwise recorded in a
legible manner for review purposes.

2. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented. Specific attention is directed to the examination
report. If the examination report does not include fully detailed
descriptions of pathology and all test reports, special studies or
adequate responses to the specific opinions requested, the report
must be returned for corrective action. 38 C.F.R. 4.2 (1998) (". .
. if the [examination] report does not contain sufficient detail,
it is incumbent upon the rating board to return the report as
inadequate for evaluation purposes."). Green v. Derwinski, I
Vet.App. 121, 124 (1991); Abernathy v. Principi, 3 Vet.App. 461,
464 (1992); and, Ardison v. Brown, 6 Vet.App. 405, 407 (1994).

Following completion of the requested development, the veteran's
claim should be readjudicated. If the decision remains unfavorable,
should be given a supplemental statement of the case and allowed
sufficient time for a response. Thereafter, the claim should be
returned to the Board for further consideration.

- 5 - 

No action is required of the veteran until is contacted by the
regional office. The purpose of this REMAND is to ensure due
process and to obtain additional clarifying medical evidence.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 3 8.02-3 8.03.

JACK W. BLASINGAME 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

6 - 

